Citation Nr: 0023587	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Evaluation of psychosis, not otherwise specified, 
currently rated as 30 percent disabling (following a 
temporary total rating for hospitalization from September 2, 
1993 to October 31, 1993.  

2.  Entitlement to an effective date prior to September 2, 
1993 for the grant of service connection for schizophrenia, 
undifferentiated type (formerly characterized as psychosis, 
not otherwise specified).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from March 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
RO, which established service connection for psychosis, not 
otherwise specified, and assigned an affective date of 
September 2, 1993 for that grant of service connection.  

While the veteran initiated an appeal from the August 1994 RO 
rating decision which also granted service connection for 
hepatitis-C, and assigned a noncompensable (zero percent) 
disability evaluation, he failed to file a substantive appeal 
(in the form of a VA Form 9 or otherwise) in response to the 
February 1995 statement of the case (SOC).  It is noted that 
in March 1998 the RO confirmed and continued the 
noncompensable evaluation for service-connected hepatitis-C, 
and the veteran's notice of disagreement (NOD) was received 
at the RO in February 1999.  However, once again, the veteran 
failed to file a substantive appeal in response to the RO's 
October 1999 SOC.  Accordingly, the Board is without 
jurisdiction of this additional matter.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2000).  

The veteran's appeal of the rating for service-connected 
psychosis was initiated following an original award of 
service connection.  Consequently, the rating issue on appeal 
is not the result of a claim for "increased" entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The veteran's psychosis, currently diagnosed as 
schizophrenia, undifferentiated type, was initially diagnosed 
on September 2, 1993, and is shown to have been incurred in 
service; the veteran's claim of service connection for a 
psychosis was received on July 16, 1993, within one year of 
his November 1992 separation from service.  

CONCLUSION OF LAW

The criteria for an effective date of November 19, 1992, but 
no earlier, for the grant of service connection for a 
psychosis, currently diagnosed as schizophrenia, 
undifferentiated type, are met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

The veteran's claims are well-grounded in that they are not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  He has been given an 
opportunity to testify at a personal hearing, and the 
evidence relevant to his claim for an earlier effective date 
has been properly developed.  No further assistance is 
required to comply with the duty to assist as to this claim.  
See the Board Remand which follows regarding the veteran's 
claim regarding the evaluation of his service-connected 
psychosis.  


I.  Factual Background  

In an August 1994 rating decision, the RO granted service 
connection for psychosis, not elsewhere classified, and 
assigned an effective date of September 2, 1993 for the grant 
of service connection.  In that decision, the RO noted that 
while a full set of the veteran's service medical records had 
not been received, and although the existing service medical 
records were silent for any nervous disorder, service 
connection for a psychosis was none-the-less warranted on a 
presumptive basis as a diagnosis was shown within one year of 
the date of the veteran's separation from service.  In that 
decision, the RO assigned an effective date for the grant of 
service connection from the date of the veteran's initial 
diagnosis on VA hospital admission-September 2, 1993.  

In September 1996, copies of the veteran's entire service 
medical records were received at the RO, and the effective 
date decision was confirmed and continued in a supplemental 
statement of the case (SSOC) dated in January 1999.  

The veteran contends that he is entitled to an effective date 
earlier than September 2, 1993 because he believes he was 
told by a VA psychiatrist that his psychosis originated in 
service.  He also maintains that symptoms of his psychosis 
were manifest prior to his separation from service, so as to 
warrant the award of an earlier (although unspecified) 
effective date for the grant of service connection.  

Records on file demonstrate that the veteran was separated 
from active military service on November 18, 1992.  He first 
submitted an Application for Compensation or Pension on July 
16, 1993, claiming service connection for a "nervous 
disorder."  

A handwritten VA hospital treatment summary (apparently an 
initial draft report) for treatment received from September 
2, 1993 to October 8, 1993, reveals a diagnosis of a 
"psychosis NOS."  

Lay statements of the veteran's mother, dated in November 
1993, include assertions that she noticed symptoms of the 
veteran's psychosis while he was still in the military, 
including a "change in emotions," "total withdrawal," and 
impairment of thinking and decision making.  

The veteran was afforded a VA examination in December 1993, 
at which time he reported feelings of depression after his 
separation from service due to his inability to find work.  
He indicated that his confusion interpreting what others were 
saying and difficulty expressing his own ideas was present 
for at least a year, apparently meaning a year before service 
discharge.  He reported a history of initial psychiatric 
treatment on September 2, 1993, which he sought at the 
suggestion of his parents.  The examiner reviewed the 
evidence then of record, specifically reported to include a 
September 2, 1993 VA hospital record indicating a diagnosis 
of psychosis, not elsewhere classified.  The examiner's 
present diagnosis was history of psychotic episode, 
previously diagnosed as "psychosis not elsewhere 
classified," in fair remission with use of medication 
(Haldol).  

Subsequently received VA treatment records regarding the 
September 1993 hospitalization show an initial diagnosis of 
schizophrenia on September 2, 1993.  Later treatment records 
dated September 11, 1993, and in May and July 1994 show that 
this diagnosis was continued.  

The veteran was afforded another VA mental examination in 
November 1997, at which time a diagnosis of schizophrenia, 
undifferentiated type, was given.  Notation was also made 
that the veteran and his brother report that the disorder 
originated in the summer of 1991.  The examiner found that 
the lay reports were consistent with the evidence on file, 
and he opined that the disorder had an onset in the "summer 
of 1991" during the veteran's military service.  


II.  Analysis

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400(b)(2)(i) (2000).  

In cases, as with the appeal case, where service connection 
is granted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.308, 3.309 (2000), the effective date for an award of 
service connection is the date entitlement arise, if the 
claim is received within 1 year after separation from active 
duty; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii) (2000).  Where the requirements for service 
connection are met during service, the effective date will be 
the day following separation from service if there was 
continuous active service following the period of service on 
which the presumption is based and a claim is received within 
1 year after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(ii).  

The Board initially finds that the veteran's claim of service 
connection for a nervous disorder was received at the RO on 
July 16, 1993, and this date falls within one year of his 
separation from his service on November 18, 1992.  38 C.F.R. 
§ 3.400(b)(2) (2000).  Additionally, service connection for a 
psychosis was established at the RO in August 1994 on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309 (2000).

The Board notes that pertinent laws and regulations direct 
that certain chronic diseases, including psychoses, becoming 
manifest to a degree of 10 percent or more within one year of 
separation from service will be presumed to have been 
incurred in service, unless otherwise demonstrated by the 
evidence of record.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2000).  

While a review of the record reveals no diagnosis of a 
psychosis prior to September 2, 1993, the evidence of record 
supports a conclusion that the veteran's psychosis was of 
service onset and that service connection on a direct basis 
is warranted.  This conclusion is supported by medical 
evidence: the November 1997 VA mental disorders examination 
report.  The report indicates, based on the reported 
histories of the veteran, his mother, and brother - all of 
which were found to be consistent with the evidence of 
record, that the veteran's mental disorder had an onset in 
the summer of 1991.  This period of time was during his 
military service.  Further, a September 2, 1993, inpatient 
treatment record indicates that the veteran's mother related 
that the veteran's father reported that the veteran's 
personality changed "prior to July 1991," and that since 
then he had been withdrawn, didn't smile, stared and did not 
enjoy any activities.

The Board acknowledges that the veteran's service medical 
records show no complaints, treatment, or diagnosis of any 
psychosis or nervous disorder.  However, such a burden is not 
needed, so as to warrant an effective date of November 19, 
1992, since the evidence on file supports the conclusion that 
the veteran's psychosis had an onset in service.  

Accordingly, the Board finds that service connection for the 
veteran's service-connected psychosis, currently diagnosed as 
schizophrenia, undifferentiated type, is warranted based on 
direct incurrence, without use of the presumptive provisions 
of the law and regulations.  As his claim was filed within 
one year of service discharge, the earliest effective date 
for the grant of service connection for the veteran's 
psychosis must be November 19, 1992, the date following the 
veteran's November 18, 1992 separation from service.


ORDER

An effective date of November 19, 1992--and no earlier--is 
warranted for the grant of service connection for psychosis, 
not otherwise specified, currently diagnosed as 
schizophrenia, undifferentiated type, subject to controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

The Board notes that the veteran was last provided a VA 
psychiatric examination in November 1997, nearly three years 
ago.  That report makes reference to ongoing VA psychiatric 
treatment records which the Board is unable to locate in his 
existing VA claims file.  Medication compliance issues were 
noted to be "well documented" in the veteran's VA 
psychiatric progress notes.  However, the claims file 
includes no such records-no pertinent psychiatric treatment 
records dated from October 1993 to September 1996, and the 
records obtained include only a scant few progress notes 
dated quarterly, that is, dated September 1996, February, 
June, and September 1997, and January 1998.  The lack of 
documented therapy is especially significantly, given that 
the veteran continues to be prescribed Haldol medication at 
the VA Medical facility in Portland, Oregon.  

The veteran is also noted to have been considered for VA 
vocational rehabilitation, the records of which are not on 
file.  

Accordingly, the Board is of the opinion that requests should 
be made to obtain a full and complete set of the veteran's VA 
mental health treatment records, dated from October 1993 to 
the present, and his VA vocational rehabilitation file.  
Thereafter, the veteran should be afforded a thorough and 
contemporaneous VA psychiatric examination, to include a 
review of his claims file and past clinical history, with 
particular attention to any significant interval medical 
history since July 1993.  

Thereafter, and as a final matter, the Board notes that the 
RO considered the claim as one for an increased rating.  
However, inasmuch as the veteran has appealed the initial 
evaluation assigned in conjunction with the grant of service 
connection for a psychosis, the issue is best characterized 
as on the title page of this decision, and the RO must 
consider the proper evaluation for all periods.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment by all psychiatric (mental 
health) care providers (both VA and non-
VA) who treated him for any psychosis or 
mental disorder since July 1993.  After 
securing the necessary release(s), the RO 
should obtain copies of any additional 
records.  

The RO should also obtain and associate 
with the claims folder the VA vocational 
rehabilitation folder, and any 
outstanding psychiatric, mental health, 
or group or individual counseling records 
from the VA Medical Center in Portland, 
Oregon, since October 1993.  

If any requested records are unavailable 
or any search otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating all available 
pertinent records with the claims file, 
the RO should schedule the veteran to 
undergo VA psychiatric examination to 
determine the severity of service-
connected psychosis (currently diagnosed 
as schizophrenia, undifferentiated type).  
The veteran's claims file and a complete 
copy of this REMAND must be made available 
and be reviewed by the examiner in 
connection with the examination.  

All indicated tests and studies should be 
accomplished, to include psychological 
testing, and all pertinent clinical 
findings should be reported in detail.  
Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of service-
connected memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means.  

If more than one psychiatric disorder is 
diagnosed, the examiner should 
distinguish the symptomatology 
attributable to the other diagnosed 
disorder(s) from that attributable to the 
veteran's service-connected psychosis.  
However, if the examiner is unable to 
distinguish symptoms/impairment 
attributable to service-connected 
psychosis from that attributable to other 
diagnosed disorder(s), he/she should 
clearly so state.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record, if necessary) should be set forth 
in a typewritten report.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.  

3.  After completion of the development 
requested above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for a higher 
rating for service-connected psychosis on 
the basis of all pertinent evidence of 
record, to include all the evidence added 
to the record since the last supplemental 
statement of the case.  The RO should 
specifically address whether "staged" 
ratings are appropriate for any period of 
time during the pendency of the appeal.  
Fenderson, supra.  

4.  If the benefit sought by the veteran 
is denied, he and his representative 
should be furnished a supplemental 
statement of the case.  They should be 
afforded the appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



